Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings Figures 1-8 are objected to because they are considered photographs.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claims 15 and 17 are objected to because of the following informalities:  
Claim 15 ends with 2 periods. It is suggested that Applicant remove one “.”.
Claim 17 Line 3 recite “elastro”, should be replaced with --elastic-- as it appears to be typo.             Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 14 recites the limitation "the mount".  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant intends to recite “the housing” and in order to proceed the Office will interpret the limitation as --the housing--.
Claim 16 recites the limitation "the band".  There is insufficient antecedent basis for this limitation in the claim. It appears that Applicant intends to have the claim dependent from Claim 15 and not 14 and will be interpreted as --The system of Claim 15--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4-8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orfield et al (US 20180345080) in view of Ryan (US 5048826).
Regarding Claim 1, Orfield et al teaches a system for use with an exercise device, the device comprising:                       a housing 126 (Refer to Figs. 1&5);                       a flexible member 128;                       a pulley 104 rotatably mounted to the housing 126, the pulley adapted to be rotated by the flexible member 128 (Refer to Fig. 5);                        a rotation sensor 108 mounted to the housing 126 for measuring the speed of rotation of the pulley 104 and producing an output (Refer to Paragraph [0021]);                       a processing unit 121,190,195 having a timer, the processing unit 121 adapted to receive the output from the rotational sensor 108, the processing unit using the timer and output from the rotational sensor to compute velocity (Refer to Paragraph [0021]:” In this implementation, a rotation sensor 108 extends through the cover 106 to measure rotation of the pulley 104 as a way to calculate exercise data. Rotation data can be translated into position data for the weight stack 134 and therefore also velocity of the weight stack 134, range of motion, and repetitions.”..[0025]:” A printed circuit board (PCB) 120 contains the microprocessor 121 as well as peripheral integrated circuity for processing the signals received from the force sensor 114 and rotation sensor 108.”).           Orfield et al fails to expressly disclose wherein the velocity is a rotation velocity of the pulley. Ryan teaches a weight listing pulley assembly comprising sensors which detects a rotational velocity of the pulley (Refer to Fig. 2 Col 4 Lines 25-31:” The velocity sensor 27 comprises a digital optical encoder which is operative for sensing the speed and direction of rotation of the adjacent pulley 54 in order to determine the speed and direction of travel of the respective cable 26 thereon. The velocity sensor 27 is connected to the controller 29 for supplying velocity information thereto.”). Ryan is analogous with Applicants invention in that they both teach pulleys with sensor systems and therefore it would have been obvious to one of ordinary skill in the art to modify the processing unit of Orfield et al to compute the rotational speed of the pulley for the purpose of providing information regarding the pulley as well as the velocity of the weight stake. 
Regarding Claim 2, Orfield et al in view of Ryan continues to teach further comprising a tension sensor 114 connected to the pulley and producing an output representative of the force applied to the pulley (Refer to Paragraph [0028]:” To record data regarding the amount of weight lifted, however, the tension in the cable 128 should also be measured. For this reason, the pulley 104 should actively reroute the cable 128 by some angle. The force applied by the cable 128 to the pulley 104 can then be measured by the force sensor 114 to deduce the tension in the cable and therefore the amount of resistance experienced by the user.”).
Regarding Claim 4, Orfield et al in view of Ryan continues to teach further having a communication module for wirelessly transmitting the output from the rotational sensor to the processing unit 190,195 (Paragraph [0025]:” Additionally, the PCB 120 includes a wireless communication device 123 (e.g., a wireless transmitter) for transmitting the data that is recorded by the sensors.”).
Regarding Claim 5, Orfield et al in view of Ryan continues to further comprising a display 190 for displaying information from the processing unit (Refer to Fig. 1 to depict the phone which has a display) .
Regarding Claim 6, Orfield et al in view of Ryan continues to teach further comprising at least one target mounted to the pulley 104 (Paragraph [0022]:” Magnets can also be embedded in the pulley or other rotating feature allowing for hall effect or reed sensors to determine rotation information from the resulting magnetic interaction signal. Optical or magnetic rotation sensors do not require direct physical contact with the pulley and therefore do not cause friction nor will they wear out mechanically.”).
Regarding Claim 7, Orfield et al in view of Ryan continues to teach wherein the at least one target is a magnet (Paragraph [0022]:” Magnets can also be embedded in the pulley or other rotating feature allowing for hall effect or reed sensors to determine rotation information from the resulting magnetic interaction signal.”).
Regarding Claim 8, Orfield et al in view of Ryan continues to teach further comprising a battery and a charging device wherein the charging device is adapted to react to the target to create electrical current for charging the battery (Paragraph [0035]:” FIG. 11 shows an exploded view of the same weight machine sensor 100 shown in FIG. 2, but with some additional kinetic charger components to facilitate kinetic charging of a battery that powers the device. In this sample configuration, the kinetic charger components include electrical coils 136 fixed to the base 102 and positioned in such a way that an electrical current is generated when the plurality of magnets 138 rotate.”).
Regarding Claim 11, Orfield et al teaches a system for creating data for a user of a flexible member 128, the system comprising:                       a housing 126 (Refer to Figs. 1&5);                       a pulley 104 rotatably mounted to the housing 126, the pulley adapted to be rotated by the flexible member 128 (Refer to Fig. 5);                        a rotation sensor 108 mounted to the housing 126 for measuring the rotation of the pulley 104 and producing an output (Refer to Paragraph [0021]);                       a processing unit 121 having a timer, the processing unit 121 adapted to receive the output from the rotational sensor 108, to compute velocity (Refer to Paragraph [0021]:” In this implementation, a rotation sensor 108 extends through the cover 106 to measure rotation of the pulley 104 as a way to calculate exercise data. Rotation data can be translated into position data for the weight stack 134 and therefore also velocity of the weight stack 134, range of motion, and repetitions.”..[0025]:” A printed circuit board (PCB) 120 contains the microprocessor 121 as well as peripheral integrated circuity for processing the signals received from the force sensor 114 and rotation sensor 108.”);                  a remote unit 190 having a display; and                   a communication module 123 mounted to the housing 126 for delivering output from the rotational sensor or the processing unit 121 to the remote unit 190 (Paragraph [0025]:” Additionally, the PCB 120 includes a wireless communication device 123 (e.g., a wireless transmitter) for transmitting the data that is recorded by the sensors.”).           Orfield et al fails to expressly disclose wherein the velocity is a rotation velocity of the pulley. Ryan teaches a weight listing pulley assembly comprising sensors which detects a rotational velocity of the pulley (Refer to Fig. 2 Col 4 Lines 25-31:” The velocity sensor 27 comprises a digital optical encoder which is operative for sensing the speed and direction of rotation of the adjacent pulley 54 in order to determine the speed and direction of travel of the respective cable 26 thereon. The velocity sensor 27 is connected to the controller 29 for supplying velocity information thereto.”). Ryan is analogous with Applicants invention in that they both teach pulleys with sensor systems and therefore it would have been obvious to one of ordinary skill in the art to modify the processing unit of Orfield et al to compute the rotational speed of the pulley for the purpose of providing information regarding the pulley as well as the velocity of the weight stake. 
Regarding Claim 12, Orfield et al in view of Ryan continues to teach further comprising a force sensor 114 connected to the mount for measuring the force applied to the pulley 104 by the flexible member 128 (Paragraph [0026]:” This figure more clearly illustrates how the pulley 104 is connected to a force sensor 114 which in this example configuration utilizes strain gauges applied to a beam cantilevered from the base 102. An example of the direction of force 124 is shown with an arrow, but the force sensor 114 can be configured to measure force applied in any direction.”).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hector (US 20100197467) in view of Hovland et al (US 11179621).
Regarding Claim 17, Hector teaches a method of producing performance information for an exercise device having a band 95 passing over a pulley 86, the method comprising the steps of:                 selecting a start position for an end of the band 95 (Refer to Fig. 3);               moving the end of the band a predetermined known distance to a second position (Refer to Fig. 3);                  counting the revolutions of the pulley during movement of the band from the start position to the second position;                     computing the distance traveled by using the number of revolutions counted during movement of the band;                computing performance information using the distance travelled and time elapsed during movement between the start position and second position (Refer to Paragraph [0021]:” Control system 200 may further include a sensing system 31 which includes a speed sensor 84. Speed sensor 84 may be coupled with a pulley wheel 86 driven via belt 51 and may be configured to output sensor signals to electronic control unit 202 which are indicative of a rotational speed of pulley wheel 86, and hence indicative of a rotational speed of spool 52. Suitable rotational speed sensors are well known and widely used. By way of known techniques, rotational speed of spool 52 may be used to compute linear speed of a swimmer during playing out or taking up swimmer tethering line 95, for reasons which will be apparent from the following description.”).               Hector fails to expressly disclose wherein the band 95 is elastic. Hovland et al teaches a swimming training device comprising an elastic band 50 attached to a pulley wheel system 84 (Refer to Figs. 1&8 Col 4 Lines 15-18:” Moreover, the elongated member 50 may be substantially inelastic in some examples. In alternate examples, the elongated member 50 may be elastic.”). Hector is analogous with Applicants invention in that they both teach pulley devices for extending a flexible member and therefore it would have been obvious to modify the line 95 of Hector to be elastic since Hoyland teaches that such bands are suitable for being used in a swimming tether device and therefore does not patentably distinguish the invention over prior arts.
Claim(s) 9, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirsch (US 4974836) in view of Orfield et al (US 20180345080) in view of Ryan (US 5048826).
Regarding Claim 9, Hirsch teaches a housing 22, flexible member 18, a pulley 14 rotatably mounted to the housing 22 by a ring 60, the pulley adapted to be rotated by the flexible member (Refer to Fig. 2-5), but fails to teach a rotation sensor mounted to the housing for measuring the speed of rotation of the pulley and producing an output; a processing unit having a timer, the processing unit adapted to receive the output from the rotational sensor, the processing unit using the timer and output from the rotational sensor to compute rotational velocity of the pulley.              Orfield et al teaches a system for use with an exercise device, the device comprising:                       a housing 126 (Refer to Figs. 1&5);                       a flexible member 128;                       a pulley 104 rotatably mounted to the housing 126, the pulley adapted to be rotated by the flexible member 128 (Refer to Fig. 5);                        a rotation sensor 108 mounted to the housing 126 for measuring the speed of rotation of the pulley 104 and producing an output (Refer to Paragraph [0021]);                       a processing unit 121,190,195 having a timer, the processing unit 121 adapted to receive the output from the rotational sensor 108, the processing unit using the timer and output from the rotational sensor to compute velocity (Refer to Paragraph [0021]:” In this implementation, a rotation sensor 108 extends through the cover 106 to measure rotation of the pulley 104 as a way to calculate exercise data. Rotation data can be translated into position data for the weight stack 134 and therefore also velocity of the weight stack 134, range of motion, and repetitions.”..[0025]:” A printed circuit board (PCB) 120 contains the microprocessor 121 as well as peripheral integrated circuity for processing the signals received from the force sensor 114 and rotation sensor 108.”).                  Orfield et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the pulley system of Hirsch to be in view of Orfield et al to comprise  a rotation sensor 108 mounted to the housing 126 for measuring the rotation of the pulley 104 and producing an output and  a processing unit 121 having a timer, the processing unit 121 adapted to receive the output from the rotational sensor 108, the processing unit using the timer and output from the rotational sensor to compute velocity of the device to allow a user to record details of the workout.                Hirsh in view of  Orfield et al fails to expressly disclose wherein the velocity is a rotation velocity of the pulley. Ryan teaches a weight listing pulley assembly comprising sensors which detects a rotational velocity of the pulley (Refer to Fig. 2 Col 4 Lines 25-31:” The velocity sensor 27 comprises a digital optical encoder which is operative for sensing the speed and direction of rotation of the adjacent pulley 54 in order to determine the speed and direction of travel of the respective cable 26 thereon. The velocity sensor 27 is connected to the controller 29 for supplying velocity information thereto.”). Ryan is analogous with Applicants invention in that they both teach pulleys with sensor systems and therefore it would have been obvious to one of ordinary skill in the art to modify the processing unit of Orfield et al to compute the rotational sensor of the pulley for the purpose of providing information regarding the pulley as well as the velocity of the weight stake.  
Regarding Claim 10, Hirsch in view of Orfield et al of Ryan continues to teach wherein the ring 60 is a spring loaded snap link (Refer to Fig. 1A to depict that the ring 60 is a carabiner in so much as Applicant has shown and such spring loaded snap carabineers are common and known in the art to produce expected results fo being a quick snap/release ring.
Regarding Claim 14, Hirsch teaches a housing 22, flexible member 18, a pulley 14 rotatably mounted to the housing 22 by a ring 60, the pulley adapted to be rotated by the flexible member (Refer to Fig. 2-5), but fails to teach a rotational sensor connected to the housing for measuring the speed of rotation of the pulley; a processing unit having a timer, the processing unit receiving output from the rotational sensor to compute the rotational velocity of the pulley; a remote unit having a display; and a communication module mounted in the housing for delivering output from the rotational sensor or the processing unit to the remote unit.                  Orfield et al teaches a system for creating data for a user of a flexible member 128, the system comprising:                       a housing 126 (Refer to Figs. 1&5);                       a pulley 104 rotatably mounted to the housing 126, the pulley adapted to be rotated by the flexible member 128 (Refer to Fig. 5);                        a rotation sensor 108 mounted to the housing 126 for measuring the rotation of the pulley 104 and producing an output (Refer to Paragraph [0021]);                       a processing unit 121 having a timer, the processing unit 121 adapted to receive the output from the rotational sensor 108, to compute velocity (Refer to Paragraph [0021]:” In this implementation, a rotation sensor 108 extends through the cover 106 to measure rotation of the pulley 104 as a way to calculate exercise data. Rotation data can be translated into position data for the weight stack 134 and therefore also velocity of the weight stack 134, range of motion, and repetitions.”..[0025]:” A printed circuit board (PCB) 120 contains the microprocessor 121 as well as peripheral integrated circuity for processing the signals received from the force sensor 114 and rotation sensor 108.”);                  a remote unit 190 having a display; and                   a communication module 123 mounted to the housing 126 for delivering output from the rotational sensor or the processing unit 121 to the remote unit 190 (Paragraph [0025]:” Additionally, the PCB 120 includes a wireless communication device 123 (e.g., a wireless transmitter) for transmitting the data that is recorded by the sensors.”).                Orfield et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the pulley system of Hirsch to be in view of Orfield et al to comprise  a rotation sensor 108 mounted to the housing 126 for measuring the rotation of the pulley 104 and a processing unit 121 having a timer, the processing unit 121 adapted to receive the output from the rotational sensor 108, to compute velocity; a remote unit 190 having a display; and  a communication module 123 mounted to the housing for delivering output from the rotational sensor or the processing unit 121 to the remote unit 190 to allow a user to view/record details of the workout on a remote device.                    Hirsh in view of  Orfield et al fails to expressly disclose wherein the velocity is a rotation velocity of the pulley. Ryan teaches a weight listing pulley assembly comprising sensors which detects a rotational velocity of the pulley (Refer to Fig. 2 Col 4 Lines 25-31:” The velocity sensor 27 comprises a digital optical encoder which is operative for sensing the speed and direction of rotation of the adjacent pulley 54 in order to determine the speed and direction of travel of the respective cable 26 thereon. The velocity sensor 27 is connected to the controller 29 for supplying velocity information thereto.”). Ryan is analogous with Applicants invention in that they both teach pulleys with sensor systems and therefore it would have been obvious to one of ordinary skill in the art to modify the processing unit of Orfield et al to compute the rotational sensor of the pulley for the purpose of providing information regarding the pulley as well as the velocity of the weight stake.  
Allowable Subject Matter
Claims 3, 13, 15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Orfield et al in view of Ryan and Hector in view of Hovland et al are the closest prior arts to the claimed invention/method but fails to teach the claimed invention/method as a whole further comprising a level sensor mounted in the housing for producing an output representing the angle of the pulley with respect to a horizontal axis, the processing unit connected to the level sensor to compute a vector in a direction of travel of the flexible member from the pulley, further wherein the flexible member is an elastic band, wherein the processing unit has a look up table containing a elasticity coefficient for the band, the processing unit using the timer, rotational velocity from the sensor and the elasticity coefficient to calculate the distance that the band elongates, and/or futher comprising the step of correcting the distance travelled during movement by correcting the distance for stretch in the band.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached list of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784